DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: In Line 3, the word --configured-- should be added after the word “tool” and the word “being” should be deleted.  In Line 7, the word “being” should be deleted. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: In Line 2, the semi-colon should be deleted. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: In Line 1, the word “comprising” should be replaced with the word --wherein--, in Line 2, the word “controlling” should be replaced with the word --controls--, and in Line 3, the word –constraining-- should be replaced with the word --constrains--. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: In Line 1, the word “comprising” should be replaced with the word --wherein-- and the word “controlling” should be replaced with the word --controls--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 11-13, & 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford et al. (US PG Pub No. 2013/0345718).
Regarding Claim 1, Crawford et al. discloses a surgical robotic system (system 1, Fig. 1, Paragraph [0120]) comprising: a robotic manipulator (end effector 30 of robot 15); a skin incision tool (tool 35, scalpel, Paragraphs [0006, 0120, 0134]) configured to be coupled to the robotic manipulator (Fig. 1) and configured to create an incision in skin of a patient (Paragraphs [0121, 0475]); a skin tracker (3610, Fig. 36, Paragraph [0354]) configured to attach to the skin of the patient to track the skin of the patient (Paragraph [0354]); and a robotic controller (motor assembly 155 and computer 100, Fig. 1, Paragraphs [0120, 0143]) coupled to the robotic manipulator and being configured to control the robotic manipulator to: move the skin incision tool relative to a determined location on the skin of the patient (Paragraph [0143]); and constrain movement of the skin incision tool with a haptic object defined relative to the determined location (Paragraph [0151]) to guide the skin incision tool to the determined location for making the incision in the skin (pushback/haptic feedback; safe zone boundary; Paragraphs [0143-0158; 00297-0298; 0464, 0479-0480]).
Regarding Claim 2, Crawford et al. discloses wherein the haptic object is defined as a virtual boundary (Paragraphs [0297-0298, 0464, 0479-0480]).
Regarding Claim 4, Crawford et al. discloses wherein the haptic object is defined as a line haptic object (drawn path/outlined region of safe zone, Paragraph [0464]).
Regarding Claim 5, Crawford et al. discloses wherein the haptic object is defined based on a defined depth of the incision (“In some embodiments, the surgeon would then be able pick the tool's axis of rotation (orthogonal to the long axis) based on the desired impact he/she would like for the purpose of preserving tissue and maximizing efficiency and effectiveness for the task at hand. For example, in some embodiments, an axis of rotation at the surface of the skin could be selected to minimize the amount by which the tool travels laterally and rips the skin.”, Paragraph [0464]).
Regarding Claim 6, Crawford et al. discloses wherein the robotic controller is configured to: control manual manipulation of the skin incision tool in response to manual movement of the skin incision tool; and constrain manual movement of the skin incision tool with the haptic object to guide the skin incision tool to the determined location for making the incision in the skin (Paragraphs [0143-0158, 0297-0298, 0464, 0479-0480]).
Regarding Claim 7, Crawford et al. discloses wherein the robotic controller is configured to control the robotic manipulator to generate haptic feedback to indicate that the skin incision tool has reached a defined depth of the incision (Paragraph [0464]).
Regarding Claim 11, Crawford et al. discloses wherein the skin incision tool comprises a scalpel (tool 35, scalpel, Paragraphs [0006, 0120, 0134]).
Regarding Claim 12, Crawford et al. discloses a method of operating a robotic surgical system (system 1, Fig. 1, Paragraph [0120]) comprising a robotic manipulator (end effector 30 of robot 15), a skin incision tool (tool 35, scalpel, Paragraphs [0006, 0120, 0134]) to be coupled to the robotic manipulator (Fig. 1), a skin tracker (3610, Fig. 36, Paragraph [0354]) configured to attach to a skin of a patient, and a robotic controller (motor assembly 155 and computer 100, Fig. 1, Paragraphs [0120, 0143]) coupled to the robotic manipulator, the method comprising: tracking, with the skin tracker, the skin of the patient Paragraph [0354]); controlling, with the robotic controller, the robotic manipulator for moving the skin incision tool relative to a determined location on the skin of the patient (Paragraph [0143]); and constraining, with the robotic controller, movement of the skin incision tool with a haptic object defined relative to the determined location for guiding the skin incision tool to the determined location for making an incision in the skin (pushback/haptic feedback; safe zone boundary; Paragraphs [0143-0158; 00297-0298; 0464, 0479-0480]).
Regarding Claim 13, Crawford et al. discloses wherein the haptic object is defined as a virtual boundary (Paragraphs [0297-0298, 0464, 0479-0480]).
Regarding Claim 15, Crawford et al. discloses wherein the haptic object is defined as a line haptic object (drawn path/outlined region of safe zone, Paragraph [0464]).
Regarding Claim 16, Crawford et al. discloses defining the haptic object based on a defined depth of the incision (“In some embodiments, the surgeon would then be able pick the tool's axis of rotation (orthogonal to the long axis) based on the desired impact he/she would like for the purpose of preserving tissue and maximizing efficiency and effectiveness for the task at hand. For example, in some embodiments, an axis of rotation at the surface of the skin could be selected to minimize the amount by which the tool travels laterally and rips the skin.”, Paragraph [0464]).
Regarding Claim 17, Crawford et al. discloses wherein the robotic controller: controls manual manipulation of the skin incision tool in response to manual movement of the skin incision tool; and constrains manual movement of the skin incision tool with the haptic object for guiding the skin incision tool to the determined location for making the incision in the skin (Paragraphs [0143-0158, 0297-0298, 0464, 0479-0480]).
Regarding Claim 18, Crawford et al. discloses wherein the robotic controller controls the robotic manipulator to generate haptic feedback for indicating that the skin incision tool has reached a defined depth of the incision (“In some embodiments, the surgeon would then be able pick the tool's axis of rotation (orthogonal to the long axis) based on the desired impact he/she would like for the purpose of preserving tissue and maximizing efficiency and effectiveness for the task at hand. For example, in some embodiments, an axis of rotation at the surface of the skin could be selected to minimize the amount by which the tool travels laterally and rips the skin.”, Paragraph [0464]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US PG Pub No. 2013/0345718) in view of Quaid et al. (US PG Pub No. 2006/0142657).
Regarding Claims 3 & 14, Crawford et al. discloses the claimed invention as stated above in claim 1 and Claim 12, except wherein the virtual boundary has a V-shape configuration. However, Crawford et al. does disclose in Paragraph [0464] that “In some embodiments, instead of only straight lines, the surgeon has several options for trajectory planning--straight, curved or boundary for safe-zone surgery. In safe zone surgery (tumor or trauma), in some embodiments, the surgeon first plans a box or sphere around the region on the medical image within which the probe tip, incorporating a drill or ablation instrument, will be allowed to reside.” 
Quaid et al. discloses a surgical device configured to be manipulated by a user to perform a procedure on a patient and a surgical method including creating a representation of an anatomy of a patient; associating the anatomy and a haptic device with the representation of the anatomy; manipulating the haptic device to perform a procedure on a patient by moving a portion of the haptic device in a region of the anatomy, where the haptic device includes at least one feedback mechanism configured to supply feedback during manipulation; and controlling the at least one feedback mechanism to provide haptic guidance, during manipulation of the haptic device, based on a relationship between the representation of the anatomy of the patient and at least one of a position, an orientation, a velocity, and an acceleration of a portion of the haptic device (Paragraph [0014]). Quaid et al. further discloses establishing a safe zone or virtual boundary with respect to the patient in Paragraph [0155]and states that “In this manner, a virtual cutting boundary is established. The virtual boundary is associated with (e.g., registered to) the physical anatomy of the patient, an image of the anatomy, and/or other coordinate frame of interest.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the virtual boundary of Crawford et al. to have a V-shape to match the physical or image anatomy of the patient as taught by Quaid et al. based on the particular needs of a particular patient, the type of surgical access needed and the surgeon’s preference.

Allowable Subject Matter
Claims 8-10 & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Crawford et al. discloses the claimed invention as stated above except for a navigation system including a navigation controller configured to: track a pose of the skin tracker relative to the determined location; register a 3D model of the skin to the pose of the skin tracker; and register the haptic object to the pose of the skin tracker; the navigation system further comprising a pointer configured to be tracked by the navigation system, and wherein the haptic object is defined in response to the pointer identifying the determined location on the skin of the patient, and there is no reasonable motivation to modify Crawford et al. with the claimed features without destroying the invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775